Title: From Alexander Hamilton to John Sullivan, [25 December 1785]
From: Hamilton, Alexander
To: Sullivan, John



D Sir
[New York, December 25, 1785]

Permit me to introduce to you Mr. Ducher a French Gentleman who is appointed to reside as Vice Consul at Portsmouth in the State of New Hampshire. You will find him an intelligent speculative man. He came to this Country attracted by an affinity of principles and with a view to a philosophical retirement; but having been shipwrecked with a loss of part of himself and a much larger part of his property, he has been obliged at least to suspend this plan. And his friends at Court, among the number of whom are the Chevalier De Chastelus and the Marquis De la fayette have procured him his present appointment as introductory to something of greater importance. I have assured him that in your acquaintance he will find what an inquisitive sensible man wishes to find and that I flatter myself he can carry you no title to your civilities better than my recommendation, except his own merit.

I have the honor to be With the truest esteem & regard   Dr General   Yr Obed St
A Hamilton
New YorkDecember 25. 1785
